NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3119

                                   BOOKER MCCLENTY,

                                                   Petitioner,

                                              v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                   Respondent.

                  Petition for review of the Merit Systems Protection Board
                                     in AT3443080464-I-1.

                                        ON MOTION

Before NEWMAN Circuit Judge.

                                          ORDER

         Upon consideration of the petitioner's motion for an extension of time to file his

opening brief,

         IT IS ORDERED THAT:

         The motion is granted. The brief is due within 30 days of the date of filing of this

order.

                                                   FOR THE COURT



         MAY 29 2 r-g:                              /s/ Jan Horbaly
             Date                                  Jan Horbaly
                                                   Clerk
                                                                      U.S. COURT OF APPEALS FOR
cc:      Booker McClenty (informal brief form enclosed)                  THE FEDERAL CIRCUIT

         Calvin Morrow, Esq.
s8                                                                        MAY 2 2009

                                                                            JAN HORdati
                                                                               CLERK